Citation Nr: 0122019	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  00-06 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The current appeal arose from a July 1999 determination by 
the Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines.  The RO denied entitlement to basic 
eligibility for VA disability benefits.

The appellant requested a hearing before the Board of 
Veterans' Appeals (Board) in his substantive appeal; however, 
he subsequently withdrew that request.  38 C.F.R. § 20.704(e) 
(2000).

The case has been forwarded to the Board for appellate 
review.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met as a matter of law; the 
appellant is not eligible for VA benefits.  38 U.S.C.A. §§ 
101, 107 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.1(d), 3.8, 
3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

In May 1999, the appellant submitted a claim for VA benefits.  

In November 1990, the Assistant Adjutant General of the 
Philippine Army noted that the appellant was paid current pay 
as Sergeant from January to September 1945; however, his name 
was not carried on the approved, reconstructed guerilla 
roster.

In February 2001, the service department responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

In July 2001, the RO determined that that no new evidence had 
been submitted to warrant a request for recertification.

Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).

One who has not provided evidence of valid military service, 
such as the appellant in the instant case, never attains the 
status of appellant.  Consequently, VA is not obliged to 
assist him in developing facts pertinent to his contentions.  
Aguilar, supra.

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).

The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 
3.1(d) (2000).



The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6 (2000).

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits. Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits. 38 C.F.R. § 3.8(c) and 
(d).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (2000).


For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by 
the service department. A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) the document contains needed 
information as to length, time, and 
character of service; and

(3) in the opinion of the VA the document 
is genuine and the information contained 
in it is accurate. 38 C.F.R. § 3.203(a) 
(2000).  However, when the appellant does 
not submit evidence of service or the 
evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203, the VA 
shall request verification of service 
from the service department.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).


Analysis 

In the instant case, the RO forwarded the service information 
provided by the appellant to the appropriate service 
department.  The RO sent a general request in July 1999. 

In February 2001, the service department responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

In July 2001, the RO determined that that no new evidence had 
been submitted to warrant a request for recertification.  

The evidence submitted by the appellant in support of his 
claim fails to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as it is not an official 
document of the appropriate U.S. service department.  
Therefore, the document may not be accepted by the Board as 
verification of the service for the purpose of receiving VA 
benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

Nor has the appellant submitted any evidence such as a 
service number or a different name (other than what was 
provided to the service department) that would warrant re-
verification of service with the appropriate service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

The service department's determination that the appellant did 
not serve as a member of either the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, is binding upon the Board.  
Duro, supra.

In light of the above, the claim for entitlement to 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must, therefore, be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


Additional Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating the appellant's claim.  He has been 
notified of his procedural and appellate rights.  
Furthermore, he has been provided with the laws and 
regulations pertinent to his claim, has been afforded the 
opportunity to present arguments in favor of his claim, and 
has in fact provided such arguments.


Moreover, no further evidentiary development is needed, as 
the appellant's claim has been denied as a matter of law, 
and, as stated above, the appellant has been provided with 
notice of these laws, and he has not submitted any evidence 
which would require further development; i.e., he has not 
submitted any evidence that would require the RO to re-verify 
service with the service department.  Therefore, there is no 
reasonable possibility that any further assistance would aid 
in substantiating the claim.

The Board also finds that the appellant is not prejudiced by 
its consideration of his claim pursuant to this new law in 
the first instance.  As set forth above, VA has already met 
all obligations to the appellant under this new law.  
Moreover, the appellant has been offered the opportunity to 
submit evidence and arguments on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Basic eligibility for VA benefits is not established and the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

